


EXHIBIT 10.2
[image0a32.jpg]
    Cheniere Energy Shared Services, Inc.
    700 Milam Street, Suite 1900
    Houston, Texas 77002
    phone: 713.375.5000
    fax: 713.375.6000


 
 

STRICTLY PRIVATE AND CONFIDENTIAL




Meg Gentle
506 S Park Grove
Houston TX 77007


June 16, 2015


Dear Meg,


Proposed extension to your assignment to the United Kingdom


We refer to your assignment letter dated 30 July 2013 (the “Assignment Letter”),
pursuant to which you were assigned to work for Cheniere Supply & Marketing Inc.
(U .K. Branch) (“CSMI”) in the UK. As you will be aware, the employees of CSMI
were transferred to Cheniere Marketing Limited (“CML”) with effect from 1 April
2015 pursuant to the Transfer of Undertakings (Protection of Employment)
Regulations 2006. In light of this transfer, we are writing to confirm that your
assignment will be transferred with immediate effect from CSMI to CML and
therefore any references to “Host Company” in the Assignment Letter should now
be read as references to CML.


Further to our recent discussions, we would also like to extend your Assignment
(as defined in the Assignment Letter) for a further period of one year. We set
out below the proposed amendments to the Assignment Letter:


1.
The words “18 August 2016” shall replace “18 August 2015” in paragraph 1.



The remaining terms of your Assignment Letter shall be unaffected by these
changes.


Please indicate your acceptance of these changes by signing and returning the
attached copy of this letter to Ann Raden. The changes shall be effective from
and including 18 August 2015. You should keep your signed copy of this letter
safe together with your Assignment Letter, which shall be amended by this
letter.


If you have any questions, please contact Ann Raden.


Yours sincerely


/s/ Michael J. Wortley
Signed for and on behalf of Home Company









1

--------------------------------------------------------------------------------




I hereby agree that my Assignment Letter shall be varied by the revised terms
set out in this letter with effect from and including 18 August 2015.






/s/ Meg A. Gentle
 
17 June 2015
Meg Gentle
 
Date






2